COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00377-CV


IN RE MARK SULLIVAN                                                    RELATOR


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied.          The relator complains that the

respondent trial court has failed to hold a hearing on his pro se application for

writ of habeas corpus bond reduction, but the trial court clerk has no record of

relator filing a habeas application in the 271st District Court of Wise County.

Even assuming relator filed a habeas application in the district court, the trial

court had no duty to rule on the petition because relator was represented by




      1
       See Tex. R. App. P. 47.4, 52.8(d).
counsel at that time.2 See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim.

App. 2007). Accordingly, relator’s petition for writ of mandamus is denied.



                                                  PER CURIAM

PANEL: GARDNER, MCCOY, and MEIER, JJ.

DELIVERED: September 24, 2012




      2
      This would not apply, however, to any future pro se petitions or motions
because relator is no longer represented by counsel.
                                    2